

EXHIBIT 10.6
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”), dated as
of March 26, 2020 (the “Effective Date”) is entered into by and between T-Mobile
US, Inc. (the “Company”), and G. Michael Sievert (“Executive”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Employment Agreement (as defined below).
RECITALS
        WHEREAS, the Company and Executive are parties to that certain
Employment Agreement, dated as of November 15, 2019 (as amended, the “Employment
Agreement”), which sets forth the terms and conditions of Executive’s employment
with the Company;
WHEREAS, on April 29, 2018, the Company, Sprint Corporation and certain other
parties named therein entered into a business combination agreement (such
agreement, as amended from time to time, the “BCA”, and the closing of the
transactions contemplated under the BCA, the “Closing”); and
        WHEREAS, the Company and Executive mutually desire to amend the
Employment Agreement as set forth herein.
NOW, THEREFORE, in consideration of Executive’s continued service with the
Company, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, effective as of the Effective Date, the
Company and Executive hereby agree as follows:
AMENDMENT
1.The Employment Agreement is hereby amended to provide that the “CEO Start
Date” means the earlier of (i) immediately following the Closing on the date on
which the Closing occurs or (ii) April 30, 2020.
2.This First Amendment shall be and hereby is incorporated into and forms a part
of the Employment Agreement.
3.Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.
(Remainder of page intentionally left blank)


1








--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Executive have executed this First
Amendment effective as of the date first above written.




COMPANY
T-Mobile US, Inc.






/s/ Kelvin R. Westbrook   
Kelvin R. Westbrook
Chair, Compensation Committee of the Board of Directors






EXECUTIVE




/s/ G. Michael Sievert   
G. Michael Sievert








(Signature Page to First Amendment to Employment Agreement)















